[ex106formofpsaforsalelea001.jpg]
EXHIBIT 10.6 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this
“Agreement”) is made and entered into as of the Effective Date (as hereinafter
defined), by and between ABP ___ (__________) LLC, a Delaware limited liability
company (“Seller”), and BIG ACQUISITIONS LLC, an Illinois limited liability
company (“Buyer”). RECITALS: A. Seller is the fee simple owner of the Land. B.
Buyer desires to acquire said land, together with the improvements located
thereon and certain other property interests related thereto, from Seller for
the purchase price of _____________________ and No/100 Dollars
($_______________) (the “Purchase Price”). C. Seller is willing to convey said
property to Buyer for the Purchase Price, but only upon the terms and conditions
hereinafter set forth. OPERATIVE TERMS: NOW, THEREFORE, for and in consideration
of the foregoing recitals and the promises, covenants, representations and
warranties hereinafter set forth, the sum of One Hundred Dollars ($100.00) and
other good and valuable consideration in hand paid by Seller to Buyer and by
Buyer to Seller upon the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby agree as follows: 1. Recitals; Definitions. The foregoing
recitals are true and correct in all material respects. Capitalized terms and
phrases used but not otherwise defined in the body of this Agreement shall have
the meanings ascribed to such terms and phrases in Schedule A attached hereto.
2. Purchase and Sale. Seller agrees to convey, transfer and assign, and Buyer
agrees to acquire, accept and assume, the Property, on the terms, conditions and
provisions set forth in this Agreement. 3. Purchase Price. The Purchase Price
shall be due and payable as follows: 3.1 Deposit. Buyer shall make the Initial
Deposit with Escrow Agent within three (3) Business Days after the Effective
Date. In addition, no later than the Due Diligence Deadline (provided that this
Agreement is not sooner Terminated in accordance with the terms hereof), Buyer
shall also make the Secondary Deposit. Notwithstanding any provision in this
Agreement to the contrary, if Buyer fails to timely make the Initial Deposit or
the Secondary Deposit as provided herein, Seller may Terminate this Agreement by
notice to Buyer given no later than five (5) days following the due date of the
Initial Deposit or the Secondary Deposit, as the case may be, and any Deposit
previously paid by Buyer shall be promptly returned to Buyer. Except as
expressly otherwise set forth herein, the Deposit shall be applied against the
Purchase Price on the Closing Date and shall otherwise be held and delivered by
Escrow Agent in accordance with the provisions of Paragraph 15. ACTIVE
46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea002.jpg]
3.2 Remainder of Purchase Price. At Closing, Buyer shall pay to Seller an amount
equal to the difference between (a) the Purchase Price and (b) the Deposit
previously or simultaneously paid to Seller, subject to the adjustments set
forth herein, in cash by wire transfer to such account and bank as Seller shall
designate in writing, to be confirmed received in Seller’s account on or before
3:00 p.m. Eastern time on the Closing Date. 4. Buyer’s Due Diligence and
Inspection Rights; Termination Right. 4.1 Inspection of Property. Until Closing,
and subject to the terms of Paragraph 4.2, Seller shall provide Buyer and
Buyer’s Representatives access to the Real Property, upon reasonable prior
notice at reasonable times during business hours, with the right and license to
conduct Due Diligence with respect to the Property. 4.2 Inspection Requirements.
Buyer’s rights to conduct Due Diligence shall be subject to the following
further requirements: (a) Due Diligence inspections of the Property may only be
performed during normal business hours and Buyer must provide Seller with at
least 48 hours’ prior notice of its intent to perform Due Diligence inspections
of the Property; (b) Seller shall have the right to have a representative of
Seller present during any entry upon the Property by Buyer or Buyer’s
Representatives; (c) there shall be no physical testing of the Property
whatsoever, including, without limitation, any invasive sampling, boring,
testing, or analysis of soils, surface water or groundwater at the Property; (d)
Buyer shall immediately return the Property to the condition existing prior to
any inspection. Prior to any entry upon the Land, Buyer shall provide to Seller,
and shall cause any of Buyer’s Representatives entering upon the Land to provide
to Seller, evidence of insurance which complies with the requirements of
Schedule B attached hereto. Notwithstanding any provision in this Agreement to
the contrary, except in connection with the issuance of a standard “zoning
letter” with respect to the Property or the preparation of a third-party zoning
report, neither Buyer nor any Buyer’s Representative shall contact any
governmental official or representative regarding hazardous materials on, or the
environmental condition of, the Property, or the status of compliance of the
Property with zoning, building code or similar Laws, without Seller’s prior
written consent thereto, which consent Seller may withhold in its sole and
absolute discretion. In addition, Seller shall be entitled to at least two (2)
Business Days’ prior notice of the intended contact and to have a representative
present when Buyer or any Buyer’s Representative has any such contact with any
governmental official or representative. 4.3 Title Examination. A. Title
Objections. Seller shall order the Title Commitment within five (5) Business
Days after the Effective Date. Buyer shall have until 10 days after delivery of
the Title Commitment to notify Seller of any Title Objections. If Buyer fails to
notify Seller of any Title Objections on or before the day that is 10 days after
delivery of the Title Commitment then, notwithstanding any other provisions set
forth herein, such failure to notify Seller shall constitute a waiver of such
right to object to such matters existing as of the Effective Date. Any such
Title Objection so waived (or deemed waived) by Buyer shall be deemed to
constitute a Permitted Title Exception and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. B. Cure
of Title Matters. At Closing, Seller shall Remove or cause to be Removed any
Title Objections to the extent (and only to the extent) that the same constitute
Required 2 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea003.jpg]
Removal Items. In addition, Seller may elect (but shall not be obligated) to
Remove or cause to be Removed any other Title Objections, and, with respect
thereto, Seller may notify Buyer on or before the Title Cure Deadline whether
Seller elects to Remove the same (and the failure to provide such notice on or
before the Title Cure Deadline shall be deemed to constitute an election of
Seller not to effect any such cure). C. Buyer’s Right To Terminate. If any such
Title Objection is not so cured on or before the Title Cure Deadline, then Buyer
may Terminate this Agreement by notice to Seller within five (5) Business Days
after the Title Cure Deadline. Failure of Buyer to respond within such period
shall be deemed an election by Buyer to waive such Title Objections and proceed
to Closing. Any such Title Objection so waived (or deemed waived) by Buyer shall
be deemed to constitute a Permitted Title Exception and the Closing shall occur
as herein provided without any reduction of or credit against the Purchase
Price. D. Pre-Closing “Gap” Defects. Whether or not Buyer shall have furnished
to Seller any notice of Title Objections before the Due Diligence Deadline,
Buyer may at or prior to Closing notify Seller of any defects in title arising
between the Due Diligence Deadline and the Closing Date. With respect to any
Title Objections set forth in such notice, Buyer shall have the same rights as
those which apply to any notice of defects in title resulting from a notice of
title defects by Buyer on or before the Due Diligence Deadline and Seller shall
have the same rights and obligations to cure the same at or prior to Closing. If
necessary, the date for Closing shall be automatically extended (by not more
than 15 days) to allow Seller to cure such pre-closing “gap” defects. 4.4 As-Is,
Where-Is, With All Faults Sale. Buyer shall conduct such Due Diligence as Buyer
deems necessary or appropriate prior to the Due Diligence Deadline, and shall
independently confirm to its satisfaction all information that it considers
material to its purchase of the Property or the Transaction. Accordingly, the
Property shall be sold, and Buyer shall accept possession of the Property on the
Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price. Without limiting the foregoing, except for
Seller’s Warranties, none of the Seller Parties have or shall be deemed to have
made any verbal or written representations, warranties, promises or guarantees
(whether express, implied, statutory or otherwise) to Buyer with respect to the
Property; any matter set forth, contained or addressed in the Documents
(including, but not limited to, the accuracy and completeness thereof); or the
results of Buyer’s Due Diligence. In addition, Buyer expressly understands and
acknowledges that any documents made available to Buyer may not be complete in
all respects and that Seller may not have complete information concerning the
Property in Seller’s possession or control. Buyer acknowledges that all such
information must be verified independently during Due Diligence. In addition,
Buyer expressly understands and acknowledges that it is possible that unknown
Liabilities may exist with respect to the Property and that Buyer explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and that a portion of such consideration, having been bargained for
between the parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for the existence of any and all such
Liabilities. In furtherance of the foregoing commitments, Buyer shall execute
and deliver to Seller at the Closing, an As Is Agreement as required by
Paragraph 6.3. 4.5 Termination Right. Buyer may, at any time prior to the Due
Diligence Deadline, Terminate this Agreement by notice to Seller if Buyer, in
its sole and absolute discretion, determines not to proceed with the Transaction
or is not satisfied with any matters relating to the Property. If, at or prior
to the Due Diligence Deadline, Buyer has not given Seller a termination notice 3
ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea004.jpg]
as aforesaid, then Buyer shall be deemed to have accepted the condition of the
Property (subject to Seller’s compliance with the representations, warranties
and covenants of this Agreement, and the conditions set forth in Paragraph 10)
and shall thereafter have no right to Terminate this Agreement on account of
such Due Diligence termination right under this Paragraph 4 and, except as set
forth in Article 9 or Paragraphs 10.1.C. and 12.2 hereinbelow, Buyer shall not
be entitled to the return of the Deposit. If after the Due Diligence Deadline
Buyer conducts further Due Diligence, Buyer acknowledges and agrees that Buyer
shall have no further right to terminate this Agreement with respect to such
further Due Diligence or otherwise in accordance with this Paragraph 4 after the
Due Diligence Deadline. 4.6 Underground Storage Tank. Seller has informed Buyer,
and Buyer acknowledges, that the Property includes [one (1) operational 10,000
gallon] underground tank used for the storage of diesel fuel. Buyer
acknowledges, subject to Buyer’s right to perform Due Diligence pursuant to this
Agreement and to terminate this Agreement pursuant to the foregoing paragraph,
that it is a material factor in Seller’s acceptance of the Purchase Price that
Buyer agree to accept said tank with the Property. 4.7 Seller’s Termination of
Related Contracts. Notwithstanding anything in this Agreement to the contrary,
(a) should Buyer elect to Terminate this Agreement pursuant to Paragraph 4.5
above, Seller shall have the right to terminate the Related Contracts, at
Seller’s option, by notice to Buyer given in accordance with the Related
Contracts no later than five (5) days following receipt of Buyer’s termination
notice under this Agreement. If Buyer elects to Terminate any of the Related
Contracts pursuant to Section 4.5 thereof, Seller shall have the right to
terminate this Agreement (and the other Related Contracts) by notice to Buyer
given no later than five (5) days following receipt of Buyer’s termination
notice under the applicable Related Contract and any Deposit previously paid by
Buyer hereunder shall be promptly returned to Buyer and neither party shall have
any further obligation to the other under this Agreement (except for those
obligations which expressly survive the termination hereof). 5. Seller’s
Covenants. Between the Effective Date and the Closing Date: 5.1 No Alteration of
Title. Seller shall not transfer or further alter or encumber (which shall
include entering into any new lease of all or part of the Real Property;
permitting any new sublease of all or part of the Real Property or consenting to
any modification of any existing sublease of all or part of the Real Property)
in any way Seller’s title to the Property as it exists as of the Effective Date
without written notice to, and the prior written consent of, Buyer. If Buyer
fails to object in writing to any such proposed instrument within three (3)
Business Days after receipt of the aforementioned notice, Buyer shall be deemed
to have approved the proposed instrument. Buyer’s consent shall not be
unreasonably withheld or delayed with respect to any such instrument that is
proposed prior to the Due Diligence Deadline. 5.2 Status of Property. Seller
shall maintain and keep the Property in a manner consistent with Seller’s past
practices with respect to the Property, and shall maintain in force the
insurance coverage consistent with Seller’s insurance coverage practices as of
the Effective Date. 6. Closing. The actual day of Closing shall be mutually
agreed to by the parties. If no such selection is timely made, the Closing shall
be held on the Closing Deadline. 4 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea005.jpg]
6.1 Closing Mechanics. Buyer and Seller shall conduct an escrow-style closing
through the Escrow Agent so that it will not be necessary for any party to
attend the Closing. 6.2 Seller’s Deliveries. At Closing, Seller shall deliver or
cause to be delivered the following items: A. Deed. The Deed. B. Withholding and
Tax Certificate. A certificate with respect to Section 1445 of the Internal
Revenue Code stating whether or not Seller is a foreign person as defined in
said Section 1445 and applicable regulations thereunder. C. Affidavit of Title.
An Affidavit of Title with respect to liens and title matters in substantially
the form of Exhibit B. D. Closing Statement. A Closing Statement Agreement in
the form of Exhibit C attached hereto and incorporated herein by this reference.
Seller and Buyer shall authorize and instruct the Escrow Agent to file, as the
“reporting person,” Internal Revenue Service Form 1099- B (“Proceeds from Real
Estate, Broker, and Barter Exchange Transactions”), if and as required by
Section 6045(d) of the Code. E. Evidence of Authority. If requested by the Title
Company, evidence that Seller has the requisite power and authority to execute
and deliver, and perform under, this Agreement and all Closing Documents. F.
Transfer Tax Declarations. To the extent applicable, duly completed real estate
state, county and local transfer tax declarations. G. Lease. Tenant’s
counterpart of the Lease. H. Assignment. Seller’s counterpart of the Assignment.
I. SNDA. Tenant’s counterpart to the SNDA. J. Non-Disturbance Agreement.
Tenant’s counterpart to the Non- Disturbance Agreement. K. Bring-Down
Certificate. A reaffirmation of Seller’s Warranties in the form of Exhibit G
attached hereto, to which shall be attached a current representation exception
schedule identifying all exceptions to Seller’s Warranties then applicable. L.
Other Instruments. Such other instruments or documents as may be necessary to
effect or carry out the purposes of this Agreement, subject to Seller’s prior
approval thereof, which approval shall not be unreasonably withheld or delayed.
M. Certificate. The Certificate signed by Tenant. N. Memorandum of Lease.
Tenant’s counterpart of the Memorandum of Lease. 5 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea006.jpg]
6.3 Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the following: A. Net Purchase Price. The net Purchase Price
due at Closing under this Agreement. B. As Is Agreement. The As Is Agreement of
Buyer in the form of Exhibit D attached hereto. C. Bring-Down Certificate. A
reaffirmation of the representations, warranties and covenants set forth in
Paragraph 8.5 hereof in the form of Exhibit H attached hereto. D. Closing
Document Counterparts. Executed counterparts of any of the Closing Documents
described in Paragraph 6.2 which are also to be signed by Buyer. E. SNDA.
Buyer’s, Master Tenant’s, Landlord’s and Lender’s counterparts to the SNDA. F.
Non-Disturbance Agreement. Buyer’s, Master Tenant’s, Landlord’s and Lender’s
counterparts to the Non-Disturbance Agreement. G. Landlord Agreement. The
Landlord Agreement, executed by Buyer, Master Tenant and Landlord. H. Other
Instruments. Such other funds, instruments or documents as may be necessary to
effect or carry out the purposes of this Agreement, subject to Buyer’s prior
approval thereof, which approval shall not be unreasonably withheld or delayed.
I. Lease. Landlord’s counterpart of the Lease. J. Memorandum of Lease.
Landlord’s counterpart of the Memorandum of Lease. K. Leasehold Policy
Requirements. Such instruments or documents as the Title Company may reasonably
require of Titleholder, Master Tenant or Landlord in order to issue a leasehold
policy insuring Tenant’s interest under the Lease including, but not limited to,
copies of the lease agreements evidencing the interest of Master Tenant and
Landlord in the Property and documents evidencing the legal existence and
organizational power and authority or Title Holder Master Tenant and Landlord to
enter into such agreements. L. [Other State or Local Specific Requirements]. 6.4
Buyer’s Ability to Close. Buyer covenants to Seller that Buyer shall, as of the
Closing Date, have sufficient immediately available funds (through financing
sources or otherwise) to pay the balance of the net Purchase Price required
pursuant to the foregoing subparagraph 6.3(A). 6 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea007.jpg]
7. Prorations and Closing Costs. 7.1 Prorations. The parties acknowledge that
there shall be no prorations of any expense items with respect to the Property
at Closing, all such items being addressed in the Lease. 7.2 Seller’s Closing
Costs. Seller shall pay the following: (a) the fees and expenses of Seller’s
attorneys; (b) the costs (including recording costs) of any cure of title
defects required of Seller hereunder; (c) all transfer, documentary, excise,
recording or other taxes or assessments imposed in connection with the recording
of the Deed; and (d) all transfer, documentary, excise, recording or other taxes
or assessments imposed in connection with the recording of the Memorandum of
Lease. 7.3 Buyer’s Closing Costs. Buyer shall pay the following: (a) all costs
of Buyer’s Due Diligence, (b) the fees and expenses of Buyer’s attorneys, (c)
all costs related to any financing to be obtained by Buyer; (d) all recording
charges due on recordation of any Closing Documents, (e) all escrow agent fees
(if any are charged in connection with this Transaction), and (f) the costs,
expenses and premiums for the Title Commitment and the Title Policy (including
all examinations and reports in connection therewith) and for any endorsements
to the Title Policy, any reinsurance required by Buyer, and any loan policy of
title insurance. 8. Representations and Warranties. 8.1 Seller’s Representations
and Warranties. Seller represents and warrants to Buyer as follows: A.
Organization, Power and Authority. Seller is duly organized, validly existing
and in good standing under the Laws of the State of Delaware; is, to the extent
required by Law, duly qualified to do business in the State in which the Land is
located; and has all necessary power to execute and deliver this Agreement and
perform all its obligations hereunder. Seller has the full power and authority
to enter into and perform this Agreement and the execution, delivery and
performance of this Agreement by Seller (i) has been duly and validly authorized
by all necessary action on the part of Seller, (ii) does not conflict with or
result in a violation of the organizational documents of Seller, or any
judgment, order or decree of any court or arbiter in any proceeding to which
Seller is a party, and, (iii) does not conflict with or constitute a material
breach of, or constitute a material default under, any contract, agreement, loan
agreement or other instrument by which Seller is bound or to which it is a
party. B. No Other Agreements. Seller has not entered into any currently
effective agreement (other than this Agreement) to sell or dispose of all or any
portion of its interest in and to the Property. Except as disclosed in the
Record Exceptions, Seller has not entered into any options, puts, calls, rights
of first offer, opportunity or refusal, or other preemptive rights to purchase
or occupy the Property which are in effect as of the Effective Date. C.
Possession. As of the Effective Date, no party other than Seller and Tenant is
in possession or occupancy of the Real Property or any part thereof. D. Foreign
Entity. Seller is not a “foreign person” as such phrase is defined in Section
1445 of the United States Internal Revenue Code. 7 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea008.jpg]
E. Notice of Violations. To Seller’s knowledge, Seller has received no written
notice (i) from any governmental authority that the Property is not in material
compliance with all applicable laws, except for such failures to comply, if any,
which have been remedied; or (ii) from any insurance company or underwriter of
any defect that would adversely affect the insurability of the Property or cause
an increase in insurance premiums with respect to the Property. F. Condemnation.
To Seller’s knowledge, Seller has not received any written notice of any (i)
pending, contemplated, threatened or anticipated condemnation of any part of the
Real Property, or (ii) widening, change of grade or limitation on the use of
streets abutting the Land. G. No Bankruptcy. Seller has not (A) commenced a
voluntary case, or, to Seller’s knowledge, had entered against it a petition,
for relief under any federal bankruptcy act or any similar petition, order or
decree under any federal or state Law relative to bankruptcy, insolvency or
other relief for debtors, (B) caused, suffered or consented to the appointment
of a receiver, trustee, administrator, conservator, liquidator or similar
official in any federal, state or foreign judicial or non-judicial proceeding,
to hold, administer and/or liquidate all or substantially all of its assets, or
(C) made an assignment for the benefit of creditors. H. Pending Actions or
Proceedings. There are no actions or proceedings pending or, to Seller’s
knowledge, threatened against Seller or relating to the Property which, if
decided adversely, would impair Seller’s ability to perform its obligations
under this Agreement or prevent the use of the Land for the purposes for which
Tenant currently uses it. I. Other Prohibitions. Neither Seller nor, to Seller’s
knowledge, any person owning a direct interest in Seller (i) is included on any
Government List; (ii) has been determined by competent authority to be subject
to the prohibitions contained in Presidential Executive Order No. 133224
(September 23, 2001) or in any enabling or implementing legislation or other
Presidential Executive Orders in respect thereof; (iii) has been previously
indicted for or convicted of any felony involving a crime or crimes of moral
turpitude or for any offense under the criminal laws against terrorists, the
criminal laws against money laundering, the Bank Secrecy Act, as amended, the
Money Laundering Control Act of 1986, as amended, or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October
26, 2001), as amended; or (iv) to Seller’s knowledge, is currently under
investigation by any governmental authority for alleged criminal activity. J.
Municipal Inspections. To Seller’s knowledge, there are no formally required
municipal inspections of the Property required in connection with the delivery
of the Deed (for avoidance of doubt, Seller makes no representation or warranty
concerning any inspection that may be required as a result of Buyer’s Due
Diligence). In the event the foregoing Seller’s Warranty is inaccurate, untrue
or incorrect, Seller shall have the right to cure such misrepresentation or
breach by obtaining the required municipal inspection in accordance with the
notice and cure provisions set forth in Section 8.3 below. 8.2 Seller’s
Warranties Deemed Modified. Because Buyer’s primary reliance on the status of
the matters addressed by Seller’s Warranties is Buyer’s own Due Diligence, to
the extent that Buyer knows prior to the Due Diligence Deadline that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such Seller’s
Warranties shall be deemed modified to reflect Buyer’s 8 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea009.jpg]
knowledge. As used herein, “knows,” “knew” or “knowledge” means with respect to
any statement following such phrase that to the date hereof no information has
come to the attention of any such person or such person’s agents, which would
cause such person or its agents to believe that such statement is not true and
correct. 8.3 Claims of Breach Prior To Closing. If at or prior to the Closing,
Seller obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate
or incorrect in any material respect, Seller shall give Buyer notice thereof
within five (5) Business Days of obtaining such knowledge (but, in any event,
prior to the Closing). If at or prior to the Closing Buyer or any Buyer’s
Representative obtains actual knowledge that any Seller’s Warranty is untrue,
inaccurate or incorrect in any material respect, Buyer shall give Seller notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed 15 days) to attempt such cure. If any
Seller’s Warranty is untrue, inaccurate or incorrect in any material respect as
of the date made, and Seller is unable to so cure such misrepresentation or
breach, then Buyer, as its sole remedy, shall elect either (a) to waive such
misrepresentation or breach and consummate the Transaction without any reduction
of or credit against the Purchase Price, or (b) to Terminate this Agreement by
notice given to Seller no later than five (5) days after the end of such cure
period, in which event the Deposit shall be returned to Buyer and Seller shall
reimburse to Buyer, within twenty (20) days after Seller’s receipt of
documentation thereof, the Buyer’s Transaction Costs. 8.4 Survival and Limits on
Buyer’s Claims. Seller’s Warranties shall survive the Closing and not be merged
therein for the Survival Period and Seller shall only be liable to Buyer
hereunder for a breach of Seller’s Warranties made herein or in any of the
documents executed by Seller at the Closing with respect to which a claim is
made by Buyer against Seller in writing, specifying in reasonable detail the
circumstances giving rise to the alleged breach, within the Survival Period.
Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
subject to Seller’s Liability Limit. Notwithstanding the foregoing, however, if
the Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity, under this Agreement or
otherwise to make a claim against Seller for damages that Buyer may incur, or to
rescind this Agreement and the Transaction, as the result of any of Seller’s
Warranties being untrue, inaccurate or incorrect if (a) Buyer knew that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing (Buyer’s remedy being as set forth in Paragraph 8.3), or (b) Buyer’s
damages as a result of such representations or warranties being untrue,
inaccurate or incorrect are reasonably estimated to aggregate less than
$37,500.00. 8.5 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows: A. Organization, Power and Authority. Buyer is
duly organized, validly existing and in good standing under the Laws of the
State of Delaware; is, to the extent required by Law, duly qualified to do
business in the State in which the Land is located; and has all necessary power
to execute and deliver this Agreement and perform all its obligations hereunder.
Buyer has the full power and authority to enter into and perform this Agreement
and the execution, delivery and performance of this Agreement by Buyer (i) has
been duly and validly authorized by all necessary action on the part of Buyer,
(ii) does not conflict with or result in a violation of the organizational 9
ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea010.jpg]
documents of Buyer, or any judgment, order or decree of any court or arbiter in
any proceeding to which Buyer is a party, and (iii) does not conflict with or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which Buyer is bound or to which it
is a party. There are no lawsuits pending against Buyer or, to Buyer’s
knowledge, threatened, the outcome of which could adversely affect Buyer’s
ability to purchase the Property or otherwise perform its obligations under this
Agreement. B. Sophisticated Buyer. Buyer is experienced in the ownership and
operation of properties like and in the locale of the Property, and has
experience in the acquisition, ownership and operation of properties similar to
the Property. Buyer warrants and represents that it has the ability through its
own employees, or through agents, independent contractors, consultants or other
experts with whom it has a relationship, to evaluate fully the material
characteristics of the Property and to assess fully all issues pertaining to
title to the Real Property, the value of the Property, the rights and
liabilities of Buyer as the successor to Seller, the structural integrity and
soundness of all improvements and structures located on the Real Property, the
environmental condition of the Property, and the compliance of the Property with
all Laws. Accordingly, Buyer acknowledges that, except for Seller’s Warranties,
Buyer has not and will not rely upon any warranty, representation, statement of
fact, or other information made by or furnished by or on behalf of Seller or any
of its affiliates. C. Funds. Buyer has sufficient funds in immediately available
cash to pay the Deposit. D. No Bankruptcy. Buyer has not (A) commenced a
voluntary case, or had entered against it a petition, for relief under any
federal bankruptcy act or any similar petition, order or decree under any
federal or state Law relative to bankruptcy, insolvency or other relief for
debtors, (B) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its assets, or (C) made
an assignment for the benefit of creditors. E. Other Prohibitions. Neither Buyer
nor any person controlling Buyer (i) is included on any Government List; (ii)
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 133224 (September 23, 2001) or in
any enabling or implementing legislation or other Presidential Executive Orders
in respect thereof; (iii) has been previously indicted for or convicted of any
felony involving a crime or crimes of moral turpitude or for any offense under
the criminal laws against terrorists, the criminal laws against money
laundering, the Bank Secrecy Act, as amended, the Money Laundering Control Act
of 1986, as amended, or the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorists (USA PATRIOT
ACT) Act of 2001, Public Law 107-56 (October 26, 2001), as amended; or (iv) to
Buyer’s knowledge, is currently under investigation by any governmental
authority for alleged criminal activity. 9. Casualty and Condemnation. 9.1.
Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), then Seller shall have
the following option: 10 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea011.jpg]
A. Purchase Price Reduction. If the loss or damage is a fire or other casualty
event, but not a condemnation event, reduce the Purchase Price by an amount
equal to the cost (the “Restoration Cost”) of restoring the Property to a
condition substantially identical to that of the Property prior to the event of
damage, as determined by a general contractor licensed by the State of
[___________] selected by Seller and reasonably approved by Buyer; or B.
Assignment. If the loss or damage is a fire or other casualty event or a
condemnation event, assign to Buyer all of Seller’s right to any claims and
proceeds Seller may have with respect to any casualty related insurance policies
(including, without limitation, rental loss proceeds applicable to the period on
and after the Closing) or condemnation awards relating to the premises in
question, and the Purchase Price shall be reduced by an amount equal to the
uninsured portion of the Restoration Cost (including, without limitation, the
deductible amount under Seller’s insurance policy); or C. Neither of the
Foregoing. Elect neither to reduce the Purchase Price nor assign insurance
proceeds and/or condemnation awards pursuant to the foregoing subparagraphs A.
and B. Seller shall make the elections required by this Paragraph 9.1 by written
notice delivered to Buyer within ten (10) days following the date on which the
Restoration Cost is determined and, if Seller fails to deliver its written
election within such ten (10) day period, then Seller shall be deemed to have
made the election under subparagraph C. above. If Seller makes an election under
the foregoing subparagraphs A. or B., then this Agreement shall remain in full
force and effect and the parties shall proceed to Closing as contemplated by
this Agreement; provided that Seller shall reduce the Purchase Price and/or
assign insurance and/or condemnation proceeds as provided in the foregoing
subparagraphs A. or B., as applicable. However, if Seller makes (or is deemed to
have made) the election under subparagraph C. above, then Buyer shall have the
right to Terminate this Agreement by written notice delivered to Seller within
five (5) days after receiving Seller’s election (or deemed election), in which
event Buyer shall receive a refund of the Deposit (unless such loss or damage is
caused by or contributed to by Buyer in which event Buyer shall not be entitled
to a return of the Deposit) and neither party shall have any further obligation
to the other under this Agreement (except for those obligations which expressly
survive the termination hereof). 9.2. Major Damage. In the event of a “major”
loss or damage, Buyer may terminate this Agreement by written notice to Seller,
in which event the Deposit shall be returned to Buyer unless such loss or damage
is caused by or contributed to by Buyer in which event Buyer shall not be
entitled to a return of the Deposit. If Buyer does not elect to Terminate this
Agreement within ten (10) days after Seller sends Buyer written notice of the
occurrence of major loss or damage, then Buyer shall be deemed to have elected
to proceed with Closing. 9.3. Definition of “Major” Loss or Damage. For purposes
of the foregoing Paragraphs 9.1 and 9.2, “major” loss or damage refers to the
following: (a) Any loss or damage to the Property or any portion thereof such
that the cost of restoring the premises in question to a condition substantially
identical to that of the premises in question prior to the event of damage would
be, in the opinion of an architect selected by Seller and reasonably approved by
Buyer, equal to or greater than Three Hundred Fifty Thousand and No/100 Dollars
($350,000.00), (b) Any loss that is not fully covered by insurance, and (c) with
respect to condemnation, any improvements or access to the 11 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea012.jpg]
Property or more than ten percent (10%) of the Land is condemned or taken or
threatened to be condemned or taken. 10. Other Conditions to Closing. The
obligations of Buyer and Seller to close the Transaction shall be further
subject to the satisfaction at or prior to Closing of the conditions precedent
set forth in this Paragraph 10. 10.1 Conditions to Buyer’s Obligations. The
conditions precedent to Buyer’s obligations at Closing referenced above are as
follows, any or all of which may be waived by Buyer, at its sole option: A.
Representations. Seller’s Warranties, subject to Paragraphs 8.2 and 8.3, shall
be true and correct in all material respects on and as of the Closing Date,
except as modified in a manner permitted by this Agreement, as if made on and as
of such date except to the extent that they expressly relate to an earlier date.
B. Seller Compliance. Seller shall have performed all of the covenants,
undertakings and obligations under this Agreement to be performed or complied
with by Seller at or prior to the Closing. C. Title Policy. At Closing, Seller
shall have conveyed title to the Real Property as will enable the Title Company
to issue the Title Policy (or a specimen or proforma policy thereof or “marked”
Title Commitment) to Buyer subject only to the Permitted Title Exceptions and
consistent with Paragraph 4.3 hereof. If the condition set forth in this
subparagraph C. has not been satisfied as of the Closing Date, and has not been
waived by Buyer as of such date, Buyer may, as its sole and exclusive remedy,
elect to Terminate this Agreement by notice to Seller and receive a return of
the Deposit. 10.2 Conditions to Seller’s Obligations. The conditions precedent
to Seller’s obligations at Closing referenced above are as follows, any or all
of which may be waived by Seller, at its sole option: A. Representations.
Buyer’s warranties set forth in Paragraph 8.5 shall be true and correct in all
material respects on and as of the Closing Date, except as modified in a manner
permitted by the Agreement, as if made on and as of such date except to the
extent that they expressly relate to an earlier date. B. Buyer Compliance. Buyer
shall have performed all of the covenants, undertakings and obligations to be
performed or complied with by Buyer at or prior to the Closing. 10.3 Conclusive
Waiver of Conditions. By closing the Transaction, Seller and Buyer shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Paragraphs 10.1 and 10.2, respectively. 11. Other
Transaction Issues. 11.1 Brokers. Each party represents to the other that such
party has not incurred any obligation to any broker or real estate agent with
respect to the purchase or sale of the Property 12 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea013.jpg]
or the lease of the Real Property. Seller and Buyer each hereby (a) represent
and warrant to the other that it has not employed, retained or consulted any
other broker, agent, or finder in carrying on a negotiation in connection with
this Agreement or the Transaction, and (b) indemnifies and agrees to hold the
other harmless from and against any and all claims, demands, causes of action,
debts, liabilities, judgments and damages (including costs and reasonable
attorneys’ fees actually incurred in connection with the enforcement of this
indemnity) which may be asserted or recovered against the indemnified party on
account of any brokerage fee, commission or other compensation arising by reason
of the indemnitor’s breach of this representation and warranty. 11.2
Confidentiality. Buyer and Seller, for the benefit of each other, hereby agree
that they will not release or cause or permit to be released, and will use best
efforts to prevent the Buyer’s Representatives and Seller’s Representatives,
respectively, from releasing or causing or permitting the release of, any press
notices, publicity (oral or written) or advertising promotion relating to, or
otherwise announce or disclose or cause or permit to be announced or disclosed,
in any manner whatsoever, the terms, conditions or substance of this Agreement
or the Transaction. The foregoing shall not preclude either party from (a)
discussing the substance or any relevant details of the transactions
contemplated in this Agreement with any of its representatives, employees,
agents or consultants, or the Title Company; (b) complying with any Laws
applicable to such party, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements; (c) disclosing the terms
of the Transaction to the extent necessary in connection with any tax appeal
either party may pursue with respect to the Property; or (d) disclosing the
terms of the Transaction to the extent necessary in written filings, evidence or
testimony made or given in connection with any court proceedings either party
may pursue in the event of the other party’s alleged default hereunder. Buyer
and Seller shall indemnify and hold the other harmless from and against any and
all Liabilities suffered or incurred by the indemnified party and arising out of
or in connection with a breach by Buyer or Seller, as the case may be, of the
provisions of this Paragraph. The obligations of Buyer contained in this
Paragraph shall survive the Closing or the earlier termination of this
Agreement; provided, however, that Buyer shall be permitted to announce the
Transaction in a press release after Closing, the substance of which release
shall be subject to Seller’s prior review and approval, which approval shall not
be unreasonably withheld. 11.3 Indemnity. Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) arising out of or resulting from the entry on the
Property and/or the conduct of any Due Diligence by Buyer or any of Buyer’s
Representatives at any time prior to the Closing; provided, however, that the
foregoing indemnity shall not apply to any Liabilities to the extent such
Liabilities arise out of the negligence or intentional acts of Seller or the
mere discovery by Buyer of a pre-existing condition at the Property. The
foregoing indemnity shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement. 11.4 Tax Appeals. Seller shall have the
right to continue and to control the progress of and to make all decisions with
respect to any contest of the real estate taxes and personal property taxes for
the Property due and payable during any Tax Year prior to the Closing Tax Year.
Subject to the terms and conditions of the Lease, the lessee under the Lease
shall have the right to continue and to control the progress of and to make all
decisions with respect to any contest of the real estate taxes and personal
property taxes for the Property due and payable during the Closing Tax Year, and
Seller shall assign to the lessee at Closing all of its rights to continue any
such appeal. Buyer and Seller agree to cooperate with each other and to execute
any and all documents reasonably 13 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea014.jpg]
requested in furtherance of the foregoing, at no out-of-pocket cost or expense
to Buyer. The provisions of this paragraph shall survive the Closing. 12.
Default at or Prior to Closing. 12.1 Buyer Default. Except as set forth
hereinbelow, if Buyer defaults in the observance or performance of its covenants
and obligations hereunder, or in the event of any breach by Buyer of any of the
representations and warranties set forth in Paragraph 8.5, and such default or
breach continues for five (5) Business Days after the date Seller gives notice
demanding cure thereof, or if Buyer defaults in the observance or performance of
its covenants and obligations under any of the Related Contracts beyond any cure
period afforded to Buyer pursuant to the terms thereof, Seller shall be
entitled, as its sole and exclusive remedy therefor, to Terminate this Agreement
by notice to Buyer of such termination and to receive payment of the Deposit as
full liquidated damages for such default or breach of Buyer, the parties hereto
acknowledging the difficulty of ascertaining the actual damages in the event of
such a default or breach, that it is impossible more precisely to estimate the
damages to be suffered by Seller upon Buyer’s default or breach, that such
forfeiture of the Deposit is intended not as a penalty, but as full liquidated
damages and that such amount constitutes a reasonable good faith estimate of the
potential damages arising therefrom, it being otherwise difficult or impossible
to estimate Seller’s actual damages which would be suffered by Seller in the
event of default or breach by Buyer. Except with respect to any right,
obligation or liability which survives Closing or termination of this Agreement,
including any indemnification provisions set forth in this Agreement, and except
as set forth in Paragraph 14.17, Seller’s right to Terminate this Agreement and
receive payment of the Deposit as full liquidated damages, are Seller’s sole and
exclusive remedies in the event of default or breach hereunder by Buyer, and
Seller hereby waives, relinquishes and releases any and all other rights and
remedies (except any that survive Closing or termination pursuant to the express
provisions of this Agreement), including, but not limited to: (A) any right to
sue Buyer for damages or to prove that Seller’s actual damages exceed the
Deposit which is hereby provided Seller as full liquidated damages, (B) any
right to sue Buyer for specific performance, or (C) any other right or remedy
which Seller may otherwise have against Buyer, either at law, or equity or
otherwise, including, without limitation, the right to seek and/or receive
consequential damages. 12.2 Seller Default. If Seller defaults in the observance
or performance of its covenants and obligations hereunder, and such default
continues for five (5) Business Days after the date Buyer gives notice demanding
cure of such default, in either such event, Buyer shall be entitled, as its sole
and exclusive remedy therefor, to Terminate this Agreement by giving Seller
notice of such termination and to receive the Deposit from Escrow Agent, in
which event Seller shall reimburse to Buyer, within twenty (20) days after
Seller’s receipt of reasonable documentation thereof, the Buyer’s Transaction
Costs. Except with respect to any right, obligation or liability which survives
Closing or termination of this Agreement, including any indemnification
provisions set forth in this Agreement, Buyer’s right to so Terminate this
Agreement and receive reimbursement of all Buyer’s Transaction Costs as
described in the foregoing sentence is Buyer’s sole and exclusive remedy
hereunder in the event of default hereunder by Seller, and Buyer hereby waives,
relinquishes and releases any and all other rights and remedies (except any that
survive Closing or termination pursuant to the express provisions of this
Agreement), including, but not limited to: (A) any right to sue for damages
(except to compel Seller to make the reimbursement described in the foregoing
sentence), (B) any right to sue Seller for specific performance, or (C) any
other right or remedy which Buyer may otherwise have against Seller either at
law, in equity or otherwise, including, without limitation, the right to seek
and/or receive consequential damages. 14 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea015.jpg]
13. Notices. All notices, consents, approvals and other communications which may
be or are required to be given by either Seller or Buyer under this Agreement
shall be properly given only if made in writing and sent by (a) hand delivery;
(b) a nationally recognized overnight delivery service (such as Federal Express
or UPS Next Day Air), with all delivery charges paid by the sender; or (c) by
email, provided that the sender also delivers the same notice in accordance with
either of the foregoing subparagraphs (a) or (b) no later than the next business
day after such email is sent, in each instance addressed to Buyer or Seller, as
applicable, as set forth below. Such notices shall be deemed given on the date
of delivery or rejection of delivery. Said notice addresses are as follows (and
Seller and Buyer shall have the right to designate changes to their respective
notice addresses, effective five (5) days after giving notice thereof): If to
Seller: ABP ___ (__________) LLC c/o BlueLinx Corporation 1950 Spectrum Circle,
Suite 300 Marietta, Georgia 30067 Attn: General Counsel with a copy to: ABP ___
(__________) LLC c/o BlueLinx Corporation 1950 Spectrum Circle, Suite 300
Marietta, Georgia 30067 Attn: Shyam K. Reddy, Chief Administrative Officer
Email: shyam.reddy@bluelinxco.com If to Buyer: BIG Acquisitions LLC 9450 W. Bryn
Mawr, Suite 750 Rosemont, Illinois 60018 Attention: Michael W. Brennan E-Mail:
mbrennan@brennanllc.com with a copy to: Brennan Investment Group 9450 W. Bryn
Mawr, Suite 750 Rosemont, Illinois 60018 Attention: Samuel A. Mandarino E-Mail:
smandarino@brennanllc.com and with a copy to: Attention: E-Mail: 14. General
Provisions. 14.1 Execution Necessary. This Agreement shall not be binding upon
Seller unless fully executed and delivered by a proper official of Seller, and
no action taken by Seller’s 15 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea016.jpg]
representatives shall be deemed an acceptance of this Agreement until this
Agreement has been so executed by Seller and delivered to Buyer. 14.2
Counterparts. This Agreement may be executed in separate counterparts. It shall
be fully executed when each party whose signature is required has signed at
least one counterpart even though no one counterpart contains the signatures of
all of the parties to this Agreement. 14.3 Successors and Assigns. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. Buyer shall not have the right to
assign or delegate any right, duty or obligation of Buyer under this Agreement
to any other party without the prior written consent of Seller, which consent
Seller may grant or withhold in its sole and absolute discretion, and any such
assignment without Seller’s consent shall be null and void ab initio.
Notwithstanding the foregoing, Buyer shall have the right to assign this
Agreement to (a) an affiliate of Buyer which is under common control with Buyer
or (b) an entity owned by a corporate services company pursuant to a corporate
services agreement with either (1) Buyer or (2) any entity under common control
with Buyer. Any such assignee so consented to by Seller or otherwise permitted
pursuant to the terms of the foregoing sentence of this paragraph shall be
designated by Buyer by the delivery to Seller of a written assignment of this
Agreement pursuant to which Buyer’s obligations hereunder are expressly assumed
by such assignee, together with delivery to Seller of evidence reasonably
satisfactory to Seller of the valid legal existence of Buyer’s assignee, its
qualification (if necessary) to do business in the jurisdiction in which the
Property is located and of the authority of Buyer’s assignee to execute and
deliver any and all documents required of Buyer under the terms of this
Agreement, which items shall be received by Seller not less than three (3)
Business Days prior to the Closing Date; notwithstanding the foregoing, the
exercise of such right by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, all of which are
binding upon the assignee of Buyer. In the event of any permitted assignment by
Buyer, any assignee shall assume any and all obligations and liabilities of
Buyer under this Agreement but, notwithstanding such assumption, Buyer shall
continue to be liable hereunder. 14.4 Governing Law. This Agreement shall be
governed by the Laws of the state in which the Land is located. 14.5 Entire
Agreement. This Agreement and all the exhibits referenced herein and annexed
hereto contain the entire agreement of the parties hereto with respect to the
matters contained herein, and no prior agreement or understanding pertaining to
any of the matters connected with this Transaction shall be effective for any
purpose. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. 14.6 Time Is of the Essence. TIME IS OF THE ESSENCE of the
Transaction and this Agreement. 14.7 Interpretation. The titles, captions and
paragraph headings are inserted for convenience only and are in no way intended
to interpret, define, limit or expand the scope or content 16 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea017.jpg]
of this Agreement or any provision hereof. If any party to this Agreement is
made up of more than one person or entity, then all such persons and entities
shall be included jointly and severally, even though the defined term for such
party is used in the singular in this Agreement. If any time period under this
Agreement ends on a day other than a Business Day, then the time period shall be
extended until the next Business Day. This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Agreement to be drafted. If any words or phrases in this Agreement
shall have been stricken out or otherwise eliminated, whether or not any other
words or phrases have been added, this Agreement shall be construed as if the
words or phrases so stricken out or otherwise eliminated were never included in
this Agreement and no implication or inference shall be drawn from the fact that
said words or phrases were so stricken out or otherwise eliminated. 14.8
Survival. The covenants, agreements, indemnities, representations and warranties
contained herein shall not survive the Closing Date or any termination of this
Agreement, except as set forth in Paragraphs 8, 11, 13 and 14, each of which
shall survive the Closing or any earlier termination of this Agreement (limited,
as applicable, as set forth therein). 14.9 Exclusive Application. Nothing in
this Agreement is intended or shall be construed to confer upon or to give to
any person, firm or corporation other than Buyer and Seller hereto any right,
remedy or claim under or by reason of this Agreement. All terms and conditions
of this Agreement shall be for the sole and exclusive benefit of the parties
hereto, and such benefit may not be assigned by Buyer except as set forth in
Paragraph 14.3. 14.10 Partial Invalidity. If all or any portion of any of the
provisions of this Agreement shall be declared invalid by Laws applicable
thereto, then the performance of said offending provision shall be excused by
the parties hereto; provided, however, that, if the performance of such excused
provision materially affects any material aspect of this Transaction and the
other party does not upon demand enter into a modification or separate agreement
which sets forth in valid fashion the covenants of such offending provision in a
manner which counsel to both parties determine is valid, then the party hereto
for whose benefit such excused provision was inserted in this Agreement shall
have the right, exercisable by notice given to the other party within ten (10)
days after such provision is so declared invalid, to Terminate this Agreement.
14.11 Waiver Rights. Buyer reserves the right to waive, in whole or in part, any
provision hereof which is for the benefit of Buyer. Seller reserves the right to
waive, in whole or in part, any provision hereof that is for the benefit of
Seller. 14.12 No Implied Waiver. Except as otherwise expressly provided in this
Agreement, no waiver by Seller or Buyer of any provision hereof shall be deemed
to have been made unless expressed in writing and signed by such party, and no
delay or omission in the exercise of any right or remedy accruing to Seller or
Buyer upon any breach under this Agreement shall impair such right or remedy or
be construed as a waiver of any such breach theretofore or thereafter occurring.
The waiver by Seller or Buyer of any breach of any term, covenant or condition
herein stated shall not be deemed to be a waiver of any other breach, or of a
subsequent breach of the same or any other term, covenant or condition herein
contained. 14.13 Rights Cumulative. All rights, powers, options or remedies
afforded to Seller or Buyer either hereunder or by Law shall be cumulative and
not alternative, and the exercise of one 17 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea018.jpg]
right, power, option or remedy shall not bar other rights, powers, options or
remedies allowed herein or by Law, unless expressly provided to the contrary
herein. 14.14 Attorneys’ Fees. Should either party employ an attorney or
attorneys to enforce any of the provisions hereof or to protect its interest in
any manner arising under this Agreement, or to recover damages for breach of
this Agreement, the non-prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) shall
pay to the prevailing party all reasonable costs, damages and expenses,
including attorneys’ fees, expended or incurred in connection therewith. 14.15
Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE
RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT. 14.16 Signatures. Signatures to this Agreement transmitted by
electronic copy shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own signature delivered by electronic
copy and shall accept the electronic copy of the signature of the other party to
this Agreement. 14.17 No Recordation. Seller and Buyer each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded and Buyer
shall not file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith.
Buyer expressly acknowledges and agrees that, in the event of any breach by
Buyer of its obligations as set forth in the foregoing sentence, the provisions
of Paragraph 12.1 limiting Seller’s remedies shall not apply, and that Seller
shall, in such event, be entitled to any remedy which Seller may otherwise have
against Buyer, whether at law or in equity, or otherwise, including, without
limitation, the right to seek and/or receive consequential damages. 14.18
Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed Seller’s Liability Limit. The provisions of this section shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement. 14.19 Exhibits and Schedules. All exhibits and schedules
referred to in, and attached to, this Agreement are hereby incorporated herein
in full by this reference. 18 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea019.jpg]
15. Earnest Money and Escrow Agent. The Escrow Deposits shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions: 15.1 Deposit. Escrow Agent shall not invest the Escrow Deposits or
commingle the Escrow Deposits with any funds of Escrow Agent or others. 15.2
Delivery at Closing. If the Closing occurs, Escrow Agent shall deliver the
Escrow Deposits to, or upon the instructions of, Buyer and Seller on the Closing
Date. 15.3 Return or Delivery of Deposit Outside Closing. Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only in accordance with the terms
of this Paragraph 15.3. Upon receipt of a written demand for the Escrow Deposits
from Buyer prior to the Due Diligence Deadline, Escrow Agent shall promptly
deliver the Escrow Deposits to Buyer. Upon receipt of a written demand for the
Escrow Deposits from either Buyer or Seller at any time thereafter, Escrow Agent
shall give notice to the other party of such demand. Thereafter, (a) if Escrow
Agent does not receive a written objection from the other party to the proposed
payment within five (5) days after the giving of such notice, then Escrow Agent
is hereby authorized to make such payment, but (b) if Escrow Agent does receive
such written objection within such period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions signed by Seller
and Buyer or a final judgment of a court. In the event of any return of the
Deposit to Buyer pursuant to Paragraph 4.5, One Hundred and No/100 Dollars
($100.00) thereof shall be payable to Seller, and such amount shall in effect
constitute option money, making this Agreement binding even if any conditions or
provisions herein are entirely within the discretion or control of Buyer. 15.4
Stakeholder. The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of Law respecting Escrow Agent’s
scope or nature of its duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
15.5 Taxes. The party receiving the Escrow Deposits (or the benefit thereof)
shall pay any income taxes on any interest earned on the Escrow Deposits. 15.6
Execution by Escrow Agent. Escrow Agent has executed this Agreement in order to
confirm that Escrow Agent has received and shall hold the Escrow Deposits, in
escrow, and shall disburse the Escrow Deposits pursuant to the provisions of
this Paragraph 15. [The remainder of this page has been intentionally left
blank. 19 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea020.jpg]
Signatures begin on the following page.] 20 ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea021.jpg]
IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date. SELLER: ABP ___ (___________) LLC, a Delaware limited liability
company By: Name: Justin B. Heineman Title: Vice President and Corporate
Secretary Date: [Signatures continued on following page.] Signature Page to
Purchase and Sale Agreement ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea022.jpg]
BUYER: BIG ACQUISITIONS LLC, an Illinois limited liability company By: Name:
Title: Date: [Signatures continued on following page.] Signature Page to
Purchase and Sale Agreement ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea023.jpg]
The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Paragraph 15. ESCROW AGENT: STEWART TITLE
GUARANTY COMPANY By: Name: Title: Date: Signature Page to Purchase and Sale
Agreement ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea024.jpg]
EXHIBIT 10.6 SCHEDULE A “Agreement” shall mean this Purchase and Sale Agreement.
“Assignment” shall mean an Assignment of Intangible Property in the form
attached hereto as Exhibit I. “Business Day” shall mean Monday through Friday
excluding holidays recognized by the state government of the State in which the
Property is located. “Buyer” shall mean the buyer referenced in the first
paragraph of this Agreement. “Buyer’s Reports” shall mean the results of any
examinations, inspections, investigations, tests, studies, analyses, appraisals,
evaluations and/or investigations prepared by or for or otherwise obtained by
Buyer or Buyer’s Representatives in connection with Buyer’s Due Diligence.
“Buyer’s Representatives” shall mean Buyer’s officers, employees, agents,
advisors, representatives, attorneys, accountants, consultants, lenders,
investors, contractors, architects and engineers. “Buyer’s Transaction Costs”
shall mean, to the extent that Buyer has provided to Seller reasonable
documentation thereof, Buyer’s reasonable actual out-of-pocket Due Diligence
expenses incurred in connection with the Transaction after the Effective Date,
in an aggregate amount not to exceed $125,000.00. “Certificate” shall mean a
certificate in the form attached hereto as Exhibit J. “Closing” shall mean the
consummation and closing of the Transaction. “Closing Date” shall mean the date
on which the Closing occurs, which shall be on or before the Closing Deadline.
“Closing Deadline” shall mean the date that is seven (7) days after the Due
Diligence Deadline. “Closing Documents” shall mean the documents and instruments
delivered by Buyer and Seller, in order to consummate the Transaction. “Closing
Tax Year” shall mean the Tax Year in which the Closing Date occurs.
“Condemnation Proceeding” shall mean any proceeding in condemnation, eminent
domain or any written request for a conveyance in lieu thereof, or any notice
that such proceedings have been or will be commenced against any portion of the
Property. “Deed” shall mean a special warranty deed in the form attached hereto
as Exhibit E. ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea025.jpg]
“Deposit” shall mean the sum of One Hundred Twenty-Five Thousand and No/100
Dollars ($125,000.00), consisting of, collectively, the Initial Deposit of
Sixty-Two Thousand Five Hundred and No/100 Dollars ($62,500.00), and the
Secondary Deposit of Sixty-Two Thousand Five Hundred and No/100 Dollars
($62,500.00). “Documents” shall mean any documents and instruments applicable to
the Property or any portion thereof that Seller or any of the other Seller
Parties deliver or make available to Buyer or Buyer’ Representatives prior to
Closing or which are otherwise obtained by Buyer or Buyer’s Representatives
prior to Closing, including, but not limited to, the Title Commitment. “Due
Diligence” shall mean the investigation by Buyer and Buyer’s Representatives of
the feasibility and desirability of purchasing the Property, including all
audits, surveys, examinations, inspections, investigations, tests, studies,
analyses, appraisals, evaluations, investigations and verifications with respect
to the Property, the Documents, title matters, applicable land use and zoning
Laws and other Laws applicable to the Property, the physical condition of the
Property, the economic status of the Property, and other information and
documents regarding the Property, including, but not limited to, investigations
of the legal and physical status of the Property by such consultants, engineers
and architects as Buyer requires, structural review, examination of title to the
Property, preparation of a survey of the Land, and verification of all
information made or to be made available to Buyer with respect to Property. “Due
Diligence Deadline” shall mean 6:00 P.M. Eastern time on the date that is
thirty-five (35) days after the Effective Date. “Effective Date” shall mean the
date on which Seller or Buyer shall have executed this Agreement, as indicated
under their respective signatures, whichever is the later to do so. “Escrow
Agent” shall mean the Title Company. “Escrow Deposits” shall mean the Deposit,
and any other sums (including, without limitation, any interest earned thereon)
which the parties agree shall be held in escrow hereunder. “Government List”
shall mean (1) the Specialty Designated Nationals and Blocked Persons Lists
maintained by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”), (2) the Denied Persons List and the Entity List
maintained by the United States Department of Commerce, (3) the List of
Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (4) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the lists, laws, rules
and regulations maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation, (5) any other similar list maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to any Executive Order of the
President of the United States of America, and (6) any list or qualification of
“Designated Nationals” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, as all such Government Lists may be updated from time to time.
ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea026.jpg]
“Initial Deposit” shall mean an amount equal to Sixty-Two Thousand Five Hundred
and No/100 Dollars ($62,500.00), in immediately available funds, to the extent
the same is deposited by Buyer in accordance with the terms of Paragraph 3.1
hereof, together with any interest earned thereon. “Land” shall mean all of
Seller’s right, title and interest in and to that certain tract or parcel of
land located in, [REVISE AS APPLICABLE: Bridgeton, St. Louis County,
Missouri/Madison, Davidson County, Tennessee/Richmond, Henrico County,
Virginia/Kansas City/Clay County, Missouri] more particularly described on
Exhibit A attached hereto and commonly known as at [REVISE AS APPLICABLE: 13860
Corporate Woods Trail, Bridgeton, Missouri/700 Myatt Drive, Madison,
Tennessee/4700 Bethlehem Road, Richmond, Virginia/1727 Warren Street, Kansas
City, Missouri]. “Landlord” shall mean that certain person or entity subleasing
the Property from Master Tenant as of the Closing Date. “Landlord Agreement”
shall mean a Landlord Agreement in the form attached to the Lease as Schedule
3.01. “Law” shall mean any federal, state or local law, statute, ordinance,
code, order, decrees, or other governmental rule, regulation or requirement,
including common law. “Lease” shall mean a Lease Agreement by and between
Landlord and Tenant, in the form attached hereto as Exhibit F. “Lender” shall
mean, collectively, any and all parties taking a security interest in the
interest of Buyer, Master Tenant or Landlord in the Real Property, to the extent
any such security interest is not intended to be subordinate to Tenant’s
interest in the Real Property under the Lease. “Lien” shall mean any mortgage,
deed of trust, security deed, lien, judgment, pledge, conditional sales
contract, security interest, past due taxes, past due assessments, contractor’s
lien, materialmen’s lien, judgment or similar encumbrance against the Property
of a monetary nature. “Liabilities” shall mean any and all direct or indirect
damages, demands, claims, payments, problems, conditions, obligations, actions
or causes of action, assessments, losses, Liens, liabilities, costs and expenses
of any kind or nature whatsoever, including, without limitation, penalties,
interest on any amount payable to a third party, lost income and profits, and
any legal or other expenses (including, without limitation, reasonable
attorneys’ fees and expenses) reasonably incurred in connection with
investigating or defending any claims or actions, whether or not resulting in
any liability. “Master Tenant” shall mean that certain person or entity leasing
the Property from Buyer as of the Closing Date. “Memorandum of Lease” shall mean
a Memorandum of Lease in the form attached hereto as Exhibit K. “Non-Disturbance
Agreement” shall mean an agreement in the form attached hereto as Exhibit L.
ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea027.jpg]
“Other Interests” shall mean the following other interests of Seller in and to
the Real Property, or pertaining thereto: (a) to the extent that the same are in
effect as of the Closing Date, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Real
Property, and (b) any guaranties and warranties in effect with respect to any
portion of the Real Property as of the Closing Date; provided, however, that
Other Interests shall not include any such licenses, permits, authorizations,
guaranties or warranties to the extent that said items are necessary or
desirable for Tenant’s use of and operations upon the Land following Closing
pursuant to the terms of the Lease. “Permitted Title Exceptions” shall mean,
subject to Buyer’s rights to review and make objection to the status of title
and survey as set forth in this Agreement, and the right of Buyer to Terminate
this Agreement pursuant to Paragraph 4.5 if the Due Diligence is not
satisfactory, the following: (a) all real estate taxes and assessments not yet
due and payable as of the Closing Date; (b) any Laws affecting the Property; (c)
the Record Exceptions; (d) the Lease; (e) any state of facts which would be
disclosed by a current survey or other inspection of the Land; and (f) any other
matters approved as Permitted Title Exceptions by Buyer prior to Closing or
deemed approved as Permitted Title Exceptions pursuant to this Agreement.
“Property” shall mean the Real Property and the Other Interests. “Purchase
Price” is defined in the Recitals to this Agreement. “Real Property” shall mean
the Land, including, without limitation, (a) any and all buildings located on
the Land and all other improvements, (b) all easements appurtenant to the Land
and other easements, grants of right, licenses, privileges or other agreements
for the benefit of, belonging to or appurtenant to the Land whether or not
situate upon the Land, including, without limitation, signage rights and parking
rights or agreements, all whether or not specifically referenced on Exhibit A,
(c) all mineral, oil and gas rights, riparian rights, water rights, sewer rights
and other utility rights allocated to the Land, (d) all right, title and
interest, if any, of the owner of the Land in and to any and all strips and
gores of land located on or adjacent to the Land, and (e) all right, title and
interest of the owner of the Land in and to any roads, streets and ways, public
or private, open or proposed, in front of or adjoining all or any part of the
Land and serving the Land. “Record Exceptions” shall mean all instruments
recorded in the real estate records of the County in which the Land is located
which affect the status of title to the Real Property. “Related Contracts” shall
mean the shall mean [REVISE AS APPLICABLE: (i) that certain Purchase and Sale
Agreement of even date herewith between ABP MO (Bridgeton) LLC and Buyer, (ii)
that certain Purchase and Sale Agreement of even date herewith between ABP MO
(Kansas City) LLC and Buyer, (iii) that certain Purchase and Sale Agreement of
even date herewith between ABP TN (Madison) LLC and Buyer, and (iv) that certain
Purchase and Sale Agreement of even date herewith between ABP VA (Richmond) LLC
and Buyer]. “Remove” with respect to any exception to title shall mean that
Seller causes the Title Company to remove or affirmatively insure over the same
as an exception to the Title Policy, without any additional cost to Buyer,
whether such removal or insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise. ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea028.jpg]
“Required Removal Items” shall mean, collectively, any Title Objections to the
extent (and only to the extent) that the same (a) have not been caused by Buyer
or any Buyer’s Representatives, and (b) are either: (i) Liens evidencing
monetary encumbrances (other than liens for non-delinquent general real estate
taxes or assessments) which can be Removed by payment of liquidated amounts, but
only if such Liens have been created by written instrument signed by Seller or
assumed by written instrument signed by Seller, and provided that in no event
shall Seller be required to Remove any such Lien which is not related to the
operation of the Property by any method other than indemnity of Seller in favor
of the Title Company (for example, unrelated items would include a judgment
against such party in connection with its other operations; whereas a mechanic’s
lien for work on the Property pursuant to a contract entered into by Seller
would be related to Property operations), or (ii) liens or encumbrances
(including, but not limited to, Liens) created by Seller after the Effective
Date. “Secondary Deposit” shall mean an amount equal to Sixty-Two Thousand Five
Hundred and No/100 Dollars ($62,500.00), in immediately available funds, to the
extent the same is deposited by Buyer in accordance with the terms of Paragraph
3.1 hereof, together with any interest earned thereon. “Seller” shall mean the
seller referenced in the first paragraph of this Agreement. “Seller Parties”
shall mean and include, collectively, (a) Seller; (b) its counsel; (c) any
direct or indirect owner of any beneficial interest in Seller, or any
subsidiaries, parents or affiliates of Seller; (d) any officer, director,
employee, affiliate, principal, partner, shareholder, representative or agent of
Seller, its counsel or any direct or indirect owner of any beneficial interest
in Seller or of any subsidiaries, parents or affiliates of Seller; and (e) any
other entity or individual affiliated or related in any way to any of the
foregoing, and their successors and assigns. “Seller’s knowledge” or words of
similar import shall refer only to the actual knowledge of Shyam K. Reddy, Chief
Administrative Officer, and Gary Cummings, and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
such individual any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains. There shall be no personal liability on the part
of such individual arising out of any of the Seller’s Warranties. “Seller’s
Liability Limit” shall mean an amount equal to the Purchase Price. “Seller’s
Representatives” shall mean Seller’s officers, employees, agents, advisors,
representatives, attorneys, accountants, consultants, investors, contractors,
architects and engineers. “Seller’s Warranties” shall mean Seller’s
representations and warranties set forth in Paragraph 8.1, as the same may be
deemed modified or waived by Buyer pursuant to this Agreement. “SNDA” shall mean
an agreement in the form attached hereto as Exhibit M. “Survey” shall mean an
ALTA survey of the Property prepared by a surveyor licensed in the State in
which the Property is located, to be certified to Seller and Buyer. “Survival
Period” shall mean the first 180 days after Closing. ACTIVE 46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea029.jpg]
“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year. “Tenant” shall mean
BlueLinx Corporation, a Georgia corporation. “Terminate” shall mean the
termination of this Agreement by notice from Buyer or Seller, as applicable, as
set forth this Agreement, in which event thereafter neither party hereto shall
have any further rights, obligations or liabilities hereunder except to the
extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. “Title Commitment” shall mean the
Commitment of the Title Company to issue the Title Policy, which commitment
shall include hyperlinks providing access to copies of the Record Exceptions
referenced therein. “Title Company” shall mean Stewart Title Guaranty Company,
National Title Services, One Washington Mall, Suite 1400, Boston, Massachusetts
02108, Attn: Gayle Bourdeau, Esq., or such other title insurance company as may
be designated by Seller in writing from time to time. “Title Cure Deadline”
shall mean 6:00 P.M. Eastern time on that day which is 15 days after the date on
which Buyer delivers to Seller the Title Objections. “Title Objections” shall
mean any defects in title (including any Record Exceptions which are not
acceptable to Buyer) or survey (including the description of the Land) which may
be revealed by Buyer’s examinations thereof to which Buyer timely objects in
accordance with the terms of Paragraph 4.3. “Title Policy” shall mean the ALTA
Owner’s Policy of Title Insurance issued by the Title Company in the amount of
the Purchase Price and in the form of the Title Commitment, and containing,
unless prohibited by applicable statutes or regulations, such endorsements as
Buyer may obtain from the Title Company in the Title Commitment prior to the Due
Diligence Deadline. Buyer shall be entitled to request that the Title Company
provide such endorsements (or amendments) to the Title Policy as Buyer may
reasonably require, provided that (a) such endorsements (or amendments) shall be
at no cost to, and shall impose no additional liability on, Seller, (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements and, if Buyer is unable to obtain such endorsements,
Buyer shall nevertheless be obligated to proceed to close the Transaction
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer’s request. “Transaction” shall mean
the purchase and sale transaction contemplated by this Agreement. ACTIVE
46014503v4



--------------------------------------------------------------------------------



 
[ex106formofpsaforsalelea030.jpg]
ACTIVE 46014503v4



--------------------------------------------------------------------------------



 